
	
		II
		112th CONGRESS
		1st Session
		S. 1075
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2011
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide judicial review of National Security
		  Letters.
	
	
		1.Judicial review of National
			 Security LettersSection 3511
			 of title 18, United States Code, is amended by adding at the end the
			 following:
			
				(f)National
				Security LettersAn officer
				or employee of the United States may not issue a National Security Letter under
				section 270 of title 18, United States Code, section 626 or 627 of the Fair
				Credit Reporting Act (15 U.S.C. 1681u and 1681v), section 1114 of the Right to
				Financial Privacy Act of 1978 (12 U.S.C. 3414), or section 802(a) of the
				National Security Act of 1947 (50 U.S.C. 436(a)) unless—
					(1)the National
				Security Letter is submitted to a judge of the court established under section
				103(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803);
				and
					(2)such judge issues
				an order finding that a warrant could be issued under rule 41 of the Federal
				Rules of Criminal Procedure to search for and seize the information sought to
				be obtained in the National Security
				Letter.
					.
		
